NOTE: This order is 11onprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MADISON SERVICES, INC.,
Plain,tiff-Appellant, -
V.
UNITED STATES,
Defendcmt-Appellee.
2011-5005
Appea1 from the United States Court of Federa1
C1aims in case no. 09-CV-675, Judge LaWrence J. B1ock.
ON MOTION
ORDER
Madison Services, Inc. moves for a 60-day extension of
time, until Apri1 12, 2011, to file its brief or in the alter-
native, requests that further action in this appeal be
stayed pending the issuance by the Federa1 E1nergency
Management Agency of a Request for proposals
Up0n consideration thereof

MAo1s0N sERvicEs v. us 2
IT IS 0RDERED THAT:
The motion for an extension of time is granted Madi-
son SerVices’ brief is due no later than April 12, 2011. No
further extensions should be anticipated
FOR THE CoURT
 1 7  fsi Jan Horbal3g
Date J an Horba}y
C1erk
cc: Wayne A. Keup, Esq.
Devin A. W0lak, Esq. `
s21 Fl
"=s's2ss*E%san”*
FEB.1 7'2U11
JANI'|0RBAlY
Cl.EH(